Title: From George Washington to Major General Joseph Spencer, 17 May 1777
From: Washington, George
To: Spencer, Joseph

 

Sir
Head Quarters Morris Town 17th May 1777.

I am favoured with yours of the 30th last month by Colo: Fabricy a Kovats, who is gone forward to Congress with his Credentials.
I do not apprehend, that by the late Resolves of Congress respecting the Regulation of Pay, it was intended that there should be a deputy paymaster General to each seperate command in the Army. By the words, seperate departments, I understand, the northern at Albany or Tionderoga, the Eastern at Boston, and the Army under my particular command, with which the paymaster General himself is present. Congress have never appointed or made provision for any others, in the Colonies north of Pennsylvania. I therefore think, that any Monies that are necessary for you, are to be drawn by Warrant from Genl Heath upon Mr Hancock Deputy paymaster General at Boston. As all the Troops which you have had, and will have under your command are provincials; I would recommend the payment of them, to the States to which they belong, who can make a Continental charge of it, if their Troops are considered as in Continental Service. I am &ca

G. Washington

